DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

 Election/Restrictions
The amendment filed on June 9, 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because each of the claims has been amended to read on the non-elected invention. 
The restriction requirement mailed on February 20, 2020 identified two claimed inventions:

I. Claims 1-14, drawn to an optical apparatus comprising a wafer with a v-groove for an optical fiber and an optical component, classified in G02B 6/4202.
II. Claims 15-19, drawn to an apparatus for aligning and fixing a wafer with a v-groove and an optical component, comprising an alignment lens, an imaging device, and a positioning device, classified in G02B 6/4221.
Invention I is drawn to an apparatus including a wafer with a v-groove for receiving an optical fiber and an optical component (laser diode or photodetector), and Invention II is drawn to an assembly apparatus that includes an alignment lens, positioning device, and a bank of optical components for assembling the wafer with grooves.  
Applicant elected, without traverse, Group I, claims 1-14, drawn to invention I for prosecution in the present application on June 11, 2020.  The claims directed to Invention II, including claims 15-19, were withdrawn as being directed to a nonelected invention in the Office action mailed June 29, 2020.
Applicant added claim 20 in the Amendment filed October 29, 2020.  Claim 20 is drawn to an assembly method that was restricted from the previously elected claims and withdrawn from consideration in the Office action mailed on December 22, 2020.
Claims 1, 4-8, and 11-14 have been further amended to claim the apparatus for aligning and fixing a wafer with a v-groove and an optical component in the Amendment filed June 9, 2022, by adding limitations to the optical lens that is only present in an assembly device, a layer of glue, parallel inscribed alignment lines, and a bank of optical components.  Thus, the pending claims are no longer drawn to the elected invention.
Newly amended claims 1, 4-8, and 11-14 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons discussed above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 4-8, and 11-14 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874